PER CURIAM. The appellant, Leroy King McCoy, has filed a motion for rule on the clerk. His attorney, R. Brent Crews, filed a timely notice of appeal. While appellant apparently retained another attorney, Mr. Crews failed to ask to be relieved as counsel. He admits that he was required to do so, see Young v. State, 318 Ark. 235, 884 S.W.2d 591 (1994), and that the failure to timely file the record was due to a mistake on his part.  We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). A copy of this opinion will be forwarded to the Committee on Professional Conduct. Dudley, J., not participating.